Case 1:15-cr-00379-PKC Document 269-8 Filed 03/16/21 Page 1 of 5




                EXHIBIT H
Honduras murder rate falls in 2013, but remains world's highest | Reuters  Page 1 of 4
          Case 1:15-cr-00379-PKC Document 269-8 Filed 03/16/21 Page 2 of 5


  Discover Thomson Reuters                               Directory of sites   Login   Contact    Support



                         World    Business     Markets     Breakingviews                        More




     EMERGING MARKETS        FEBRUARY 17, 2014 / 3:54 PM / UPDATED 7 YEARS AGO




     Honduras murder rate falls in 2013,
     but remains world's highest
     By Gustavo Palencia                                          3 MIN READ




     TEGUCIGALPA (Reuters) - The murder rate in Honduras, the
     Central American country with the world’s highest number of
     homicides per capita, fell last year according to a United Nations-
     affiliated report released on Monday, although the number of
     “atrocious crimes” ticked up.




https://www.reuters.com/article/us-honduras-homicides-idUSBREA1G1E520140217                      3/16/2021
Honduras murder rate falls in 2013, but remains world's highest | Reuters  Page 2 of 4
          Case 1:15-cr-00379-PKC Document 269-8 Filed 03/16/21 Page 3 of 5



     Honduras has suffered a wave of violence in recent years, as Mexican
     drug cartels have expanded into the country, enlisting local street
     gangs and using the country’s often lawless Caribbean coastline as a
     pit stop for U.S.-bound cocaine from South America.


     The murder rate fell by 6.5 percentage points in 2013, a security
     institute sponsored by the U.N. and part of Honduras’ national
     university said in its annual report.


     Migdonia Ayestas, who leads the institute, told Reuters that violent
     homicides fell to 79 per 100,000 people last year from 85.5 in 2012.

     ADVERTISEMENT




https://www.reuters.com/article/us-honduras-homicides-idUSBREA1G1E520140217   3/16/2021
Honduras murder rate falls in 2013, but remains world's highest | Reuters  Page 3 of 4
          Case 1:15-cr-00379-PKC Document 269-8 Filed 03/16/21 Page 4 of 5



     “But we saw a noticeable increase in the number of atrocious crimes,
     including mutilations and decapitations, with bodies thrown into the
     street, which cause terror in the population,” she said.


     The atrocities, which are a relatively new phenomenon in Honduras,
     bear the hallmarks of Mexican cartels, who engage in a grisly form of
     one-upmanship to instill fear in rival gangs.


     Honduras, a country of some 8.5 million people, suffered an average
     of 19 murders each day in 2013, down from 20 the year before, the
     report found.


     Neighboring El Salvador has regularly had the No. 2 murder rate for
     countries not at war, although comparable figures were not
     immediately available.



     Putting an end to Honduras’ cycle of violence was the main theme in
     last year’s election, won by the National Party’s Juan Hernandez. He
     has vowed to restore order, adopting a militarized approach to taming
     the warring gangs.


     Critics say a similar military-led move in Mexico, rolled out by
     former President Felipe Calderon in 2007, only served to increase the
     violence as the cartels splintered, creating dangerous power vacuums.




https://www.reuters.com/article/us-honduras-homicides-idUSBREA1G1E520140217   3/16/2021
Honduras murder rate falls in 2013, but remains world's highest | Reuters  Page 4 of 4
          Case 1:15-cr-00379-PKC Document 269-8 Filed 03/16/21 Page 5 of 5



     Others fear the possibility of rights abuses as soldiers do a job usually
     performed by police.

     Reporting by Gustavo Palencia; Writing by Gabriel Stargardter; Editing by Eric Walsh


     Our Standards: The Thomson Reuters Trust Principles.

     MORE FROM REUTERS




     Apps    Newsletters    Advertise with Us     Advertising Guidelines      Cookies
     Terms of Use Privacy




     All quotes delayed a minimum of 15 minutes. See here for a complete list of exchanges and
     delays.
     © 2021 Reuters. All Rights Reserved.




https://www.reuters.com/article/us-honduras-homicides-idUSBREA1G1E520140217                  3/16/2021
